DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the communication filed 3/4/2022.
Claims 1-10 are pending, Claim 10 is withdrawn, and Claims 1-9 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9, in the reply filed on 3/4/2022 is acknowledged.
Claim 10 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/04/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “each of which is delimited…”, it is unclear as recited what “each” references, the plurality of cartridge case movement elements or the plurality of side through openings, or the combination of the at least one cartridge case movement element and the rotating body.  Examiner suggest “each of the plurality of side through openings” for clarity.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lim et al. (US 2006/0225467 A1 A1).
Re claim 1¸ Lim discloses a portable machine for washing and drying items (abstract, see figs. 1 and 2-4; RE “portable” the machine is not permanently attached to any solid immovable structure and is therefore “portable” if so desired, i.e. can be transported), the portable machine comprising: 
- a washing chamber (ref. 50) having a cylindrical side wall (see figs. 3-4), the washing chamber comprising an item introduction opening (adjacent ref. 59); 
- an inlet port (ref. 61; see also fig. 1 ref. 7) for a washing liquid; 
- a discharging port (ref. 62) for the washing liquid; 
- a door (ref. 60) configured to hermetically close the item introduction opening; 
- a hydraulic circuit (see figs. 1 and 2-3 from water supply inlet 7 and 61 into tub, drum, and out lower drain 8 and 62) operatively connected to the washing chamber and to the inlet and discharging ports, the hydraulic circuit configured to allow the washing liquid to enter into the washing chamber by means of the inlet port, and the washing liquid extracted from the washing chamber to be discharged by means of the discharging port (¶ [0059]); 
- a rotating body (ref. 51) arranged in the washing chamber to rotate about a rotation axis, the rotating body comprising at least one item movement element (ref. 65) that is integral in rotation with the rotating body, the at least one movement element protruding into the washing chamber and configured to repeatedly lift and release the items in the washing chamber during the rotation of the rotating body; 
- an operating motor (ref. 30, see fig. 1) operatively connected to the rotating body to allow the rotation of the rotating body about the rotation axis with respect to the washing chamber; and 
- a drying device (ref. 53, 72, 76) arranged to dry the items in the washing chamber.
Regarding “for…various caliber cartridge cases for gun or rifle”, this recitation is a statement of intended use which does not patentably distinguish over Lim since the prior art meets all the structural elements of the claim(s) (i.e. a washing machine) and is capable of washing and drying cartridge cases, if so desired, it being solely a matter of the item/object placed therein.  See MPEP 2114.
Re claims 2-8, wherein the at least one item movement element (ref. 65) is arranged adjacent to the cylindrical side wall of the washing chamber (see figs. 2-4); wherein the at least one item movement element comprises a plurality of item movement elements (see figs. 2-4); wherein the at least one item movement element comprises at least one longitudinal movement fin (see fig. 2-4 shaped as a fin); wherein the at least one longitudinal movement fin is a straight fin that extends parallel to the rotation axis. (see figs. 2-4); wherein the rotating body comprises a first annular end portion and a second, opposing annular end portion that are arranged orthogonal with respect to the rotation axis (best seen in conventional art in fig. 1 at left and right ends of ref. 20 internal drum of washing machines having orthogonal end portions), and wherein the at least one item movement element is connected to the first and second annular end portions (see fig. 1 ref. 23 lifter connected to each end portion either directly or via side wall); wherein the at least one item movement element comprises a plurality of item movement elements (see figs. 2-4), and wherein the rotating body comprises a plurality of side through openings (ref. 64), each of which is delimited by a pair of item elements, by the first annular end portion, and by the second annular end portion (see figs. 1 and 2-3, the through-holes are positioned between, i.e. delimited, the lifters 63 and the end portions of the drum 51); wherein the rotation axis is a horizontal axis (see figs. 1 and 2-3).
Re claim 9, Regarding “wherein the cartridge cases are brass cartridge cases”, as discussed above, this is a statement of intended use.  Any item including cartridge cases may be placed therein for washing and drying, if so desired.  See MPEP 2114.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20160101443  note cartridge cleaning apparatus including rotating basket/body.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711